Name: Commission Regulation (EEC) No 3247/83 of 16 November 1983 on the sale at a price fixed in advance of dried grapes from the 1982 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 83 Official Journal of the European Communities No L 321 / 11 COMMISSION REGULATION (EEC) No 3247/83 of 16 November 1983 on the sale at a price fixed in advance of dried grapes from the 1982 harvest held by Greek storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, application is deemed valid for consideration ; whereas the impact of the two different exchange rates on the sale price expressed in national currency must be reflected in the sale price to be fixed ; Whereas the prices fixed in this Regulation replace those fixed by Commission Regulation (EEC) No 2236/83 (8) in respect of dried grapes from the 1982 harvest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 3009/83 (4), and in particular Article 6 (2) thereof, Whereas the Greek storage agencies still have stocks of dried grapes from the 1982 harvest which they have bought pursuant to Article 3 of Regulation (EEC) No 2194/81 ; whereas in the light of the situation on the market in dried grapes the sale of such dried grapes at a price fixed in advance should continue in accordance with the provisions of Commission Regulation (EEC) No 3263/81 0 ; HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek storage agencies listed in Annex I shall undertake the sale of dried grapes from the 1982 harvest, the qualities and prices of which are stated in Annex II . 2. The sale shall take place pursuant to Regulation (EEC) No 3263/81 , and in particular Articles 2 to 5 thereof. 3 . Applications to purchase must be submited in writing to each storage agency in question at the head ­ quarters of Idagep, 5 Acharnon Street, GR-Athens. &lt;4. Information on the quantities and the places where the products are stored may be obtained by those concerned from the addresses given in Annex I. Article 2 The provisions concerning sale of dried grapes from the 1982 harvest, contained in Regulation (EEC) No 2236/83, are hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 January 1984. Whereas when fixing the sale price it must be taken into consideration that such products may remain eligible for aid ; whereas, as a consequence of the provisions of Article 10 ( 1 ) of Commission Regulation (EEC) No 2425/81 of 20 August 1981 laying down detailed rules for the application of the system of aid for dried grapes and dried figs (6), as amended by Regulation (EEC) No 291 /83 Q, the exchange rate to be applied when converting the aid fixed in ECU into national currency is the representative rate applicable on 1 September 1982 ; whereas, pursuant to Article 5 of Regulation (EEC) No 3263/81 , the exchange rate applied to sale prices fixed in advance is to be the representative rate in force on the day on which the (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 118 , 5 . 5 . 1983 , p. 16 . (J) OJ No L 214, 1 . 8 . 1981 , p. 1 . 0 OJ No L 296, 20 . 10 . 1983, p. 1 . 0 OJ No L 329, 17. 11 . 1981 , p. 8 . ( «) OJ No L 240, 24. 8 . 1981 , p. 1 . O OJ No L 33, 4. 2. 1983 , p. 12. (8) OJ No L 214, 5 . 8 . 1983, p. 15 . No L 321 / 12 Official Journal of the European Communities 18 . 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 November 1983 . For the Commission Poul DALSAGER Member of the Commission 18 . 11 . 83 Official Journal of the European Communities No L 321 / 13 ANNEX I List of storage agencies referred to in Article 1 of this Regulation A. CURRANTS 1 . ASO, Mezonos 241 , Patra, Greece . 2. Panegialios Enosis Sineterismon, Egion, Greece . 3 . Enosis Georgicon Sineterismon Zakynthou, Zakynthos, Greece . 4 . Enosis Georgicon Sineterismon Olympias Ilias, Pyrgos, Greece . B. SULTANAS 1 . KSOS, 24 Kanari Street, Athens, Greece . 2. Enosis Georgicon Sineterismon Iracliou Critis, Iraclio Crete, Greece. 3 . Enosis Georgicon Sineterismon Messaras, Mires Iracliou Crete, Greece. 4. Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Crete, Greece. 5 . Eleourgicos Oinopiiticos ke Pistoticos Sineterismos Archanon Critis, Archanes Crete, Greece . 6 . Eleourgicos Oinopiiticos Sineterismos Casteliou Pediados Critis, Casteli Pediados Crete, Greece. 7. Eleourgicos Sineterismos Kroussonos Iracliou Critis, Iraclio Crete, Greece . 8 . Enosis Paragogicon Sineterismon Pezon, Kalloni Iracliou Crete, Greece. 9 . Enosis Paragogicon Sineterismon, Milopotamos, Crete, Greece . 10 . Enosis Paragogicon Sineterismon, Sitia, Crete , Greece . ANNEX II Qualities and prices of the dried grapes from the 1982 harvest referred to in Article 1 (ECU/100 kg) 97.22 96.01 95,19 93,97 93.30 92,08 90,54 89.23 ' 88,02 88.02 88,02 86,66 85.31 83,95 76,77 Sultana No 1 Currant, dried in the shade, Eghion region Sultana No 2 Currant, select, Eghion region Currant, dried in the shade, Corinth region Sultana No 4 Currant, select, Corinth region Currant, standard quality, Eghion region Sultana No 5 Currant, select, from Patras, the Ionian islands , the Prefecture of Ilias , Triphilias Currant, standard quality, Corinth region Currant, select, remainder of Messenia Currant, standard quality, from Patras, the Ionian islands, the Prefecture of Ilias, Triphilias Currant, standard quality, remainder of Messenia Currant, standard quality B (other origins)